Buckley, P.J., and Mazzarelli, J., dissent in a memorandum by Buckley, P.J., as follows:
I would affirm Family Court’s fact-finding determination that appellant committed acts which, if *329committed by an adult, would constitute the crime of sexual abuse in the first degree.
Prior to testifying, the seven-year-old victim was questioned to ascertain her competence to understand the difference between truth and falsity and the nature of an oath (see People v Cordero, 257 AD2d 372 [1999], lv denied 93 NY2d 968 [1999]). Her responses indicated that she knew the difference between lying and telling the truth, that telling the truth is a “good thing” and lying is a “bad thing,” and that if she lied or broke a promise to tell the truth she could be punished by God, the court, and her parents. Family Court had the “unique opportunity ... to observe the witness’s maturity and demean- or,” and the decision to allow her to give sworn testimony was not “clearly erroneous” (see id. at 374).
Although the victim had some difficulty at the fact-finding hearing describing what exactly appellant did with her clothes during the incident, Family Court, which saw and heard the witness, could have found that the inconsistencies in her testimony were the result of her age and the embarrassing nature of the encounter (see People v Lanfair, 18 AD3d 1032, 1033 [2005], lv denied 5 NY3d 790 [2005]). The victim’s testimony was sufficiently clear and consistent as to where, and with what, appellant made sexual contact with her to support a finding of sexual abuse in the first degree. The testimony of a child victim alone is sufficient to establish sexual abuse (see People v Carroll, 95 NY2d 375, 383 [2000]). The absence of corroborating medical evidence will not negate a finding of sexual abuse, or even of rape, which is completed upon the slightest penetration, based upon the credible testimony of a child victim (see id.; Matter of Dora F., 239 AD2d 228, 230 [1997], lv denied 92 NY2d 805 [1998]; People v Collins, 166 AD2d 270 [1990], lv denied 76 NY2d 1020 [1990]).
A contrary determination is not compelled by Matter of Fatima M. (16 AD3d 263, 272 [2005]), relied on by the majority. In Fatima M., a new fact-finding hearing was ordered on the grounds of due. process and fundamental fairness, in that the respondent father was precluded from presenting an expert to contradict the experts of the petitioner and the Law Guardian, which severely curtailed the father’s ability to present a defense. In any event, the hospital records in Fatima M. did not support the victim’s account of penetration resulting in “extensive bleeding,” but in the instant matter, the victim never asserted there was any bleeding or physical damage, and thus the lack of medical evidence is not at odds with the allegations.
While Jose R, appellant’s uncle, testified that appellant was *330in the bedroom with the victim for only moments and that the door to the room remained open at all times, he had a motive to lie and he conceded that he could not see into the room, which presented issues for Family Court, as factfinder, to resolve.